--------------------------------------------------------------------------------

 Exhibit 10.22   Fourteenth Amendment to Loan and Security Agreement dated
October 24, 2013 between Tengasco, Inc. as borrower and F&M Bank & Trust Company
as lender


FOURTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This Fourteenth Amendment to Loan and Security Agreement (this “Amendment”)  is
made and entered into as of October 24, 2013 (“Effective Date”),by and between
THE F&M BANK & TRUST  COMPANY (“Lender”), acting as a lender on its own behalf,
as Agent under the Loan Agreement (as defined below), and as collateral agent on
behalf of CARGILL, INCORPORATED, a Delaware corporation (“Cargill”) as a Hedge
Provider, and TENGASCO, INC., a Delaware corporation
(“Borrower”), TENNESSEE LAND & MINERAL  CORPORATION (“TLMC”), TENGASCO PIPELINE
 CORPORATION
(“TPC”) and MANUFACTURED METHANE CORPORATION (“MMC”) (each of TLMC, TPC, and MMC
are a "Guarantor” and collectively “Guarantors”) (collectively referred to
herein as the “Parties”).


RECITALS


A.          Borrower and Lender's predecessor-in-interest, Citibank, N.A., a
national banking association formerly known as Citibank Texas, N.A., as Agent
and as a Bank ("Citibank"), (which was succeeded by Sovereign Bank
("Sovereign") and Lender) previously entered into
that certain Loan and Security Agreement dated effective June 29, 2006, (as
assigned, assumed,
amended, supplemented, or restated to the date hereof, the
"Loan Agreement"); whereby the Banks party to the Credit Agreement agreed to
extend a Line of Credit to Borrower equal to the Commitment Amount, pursuant to
the terms and conditions set forth in the Loan Agreement (the "Loan");


B.          To evidence the Loan, Borrower executed and delivered to Citibank
that certain Promissory Note dated June 29, 2006 (as amended and replaced the
"Note"), payable to the order of Citibank in the original principal sum of Fifty
Million and No/100 Dollars ($50,000,000), bearing interest and being payable as
therein provided, and such Note has been (i) assigned to Sovereign by that
certain Assignment of Note and Liens, dated as of December 17,2007, by and
between Citibank (as assignor) and Sovereign (as assignee) and (ii) further
assigned to Lender by that ce1tain Assignment of Note and Liens dated as of July
30, 20 I 0, by and between Sovereign (as assignor) and Lender (as assignee); and


C.       The Parties now desire to further amend the Loan Agreement to decrease
the current Revolving Credit Borrowing Base and to modify the interest rate on
the Note and to modify various other provisions of the Loan Agreement, as herein
set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

--------------------------------------------------------------------------------

ARTICLE I
CAPITALIZED TERMS; DEFINITIONS

 
Section 1.01      Definitions.   Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same definitions
assigned to such terms in the Loan Agreement, as amended hereby. To the extent
applicable, the term "Lender" as used in this Amendment shall also refer to
Lender in its capacity as Agent and as a Bank under the Loan Agreement.


ARTICLE II
AMENDMENTS TO THE LOAN AGREEMENT


Section 2.01     Section 1.3 of the Loan Agreement (Stated Rate).  As of the
Effective Date, and subject to the conditions precedent required by the
provisions of Article III of this Amendment, Section 1.3 of the Loan Agreement
is deleted in its entirety and replaced with the following:


“1.3    Stated Rate shall mean the Prime Rate, plus one half of one percent
(0.50%). The ‘Prime Rate’ is the prime rate of interest published by the Wall
Street Journal, Southwest Edition, in its Money Rates columns as the prime rate
or base rate on corporate loans at large U.S. money center commercial banks or a
similar rate if such rate ceases to be published.   If the Prime Rate is no
longer announced or established for any reason, the Bank may select as the
alternate rate such other announced and established prime or base rate for
corporate loans of a New York, New York money center bank that Bank deems in its
sole discretion to be most comparable to the no longer announced or established
rate.”


Section 2.02      Section 1.15 of the Loan Agreement (Commitment Amount).  As of
the Effective Date, and subject to the conditions precedent required by the
provisions of Article III of this Amendment, Section 1.15 of the Loan Agreement
is deleted in its entirety and replaced with the following:


“1. 15. Commitment Amount shall mean, as of the Fourteenth Amendment Effective
Date, Seventeen Million Five Hundred Thousand Dollars ($17,500,000), or such
other amount as agreed to in writing by Borrower, Banks, and Agent, but in no
event in excess of the lesser of (a) the Maximum Line of Credit Amount of (b)
the Revolving Credit Bon owing Base, as adjusted and redetermined from time to
time pursuant to the provisions of Article III.”


Section 2.03       Section 1.45.5 of the Loan Agreement (Fourteenth
Amendment Effective Date). As of the Effective Date, and subject to the
conditions precedent required by the provisions of Article III of this
Amendment, Section 1.45 .5 is added to the Loan Agreement to read as follows:

--------------------------------------------------------------------------------

“1.45.5   Fourteenth Amendment Effective Date shall mean the effective date of
that certain Fourteenth Amendment to Loan and Security Agreement amending the
Agreement.”


Section 2. 04   Section 3.1 of the Loan Agreement (Borrowing Base). As of the
Effective Date, and subject to the conditions precedent required by the
provisions of Article III of this Amendment, Section 3.1 of the Loan Agreement
is hereby amended by deleting the last sentence at the end of Section 3.1 and
replacing it with the following:


“Until further determination by Agent pursuant to the semiannual determinations
or otherwise pursuant to the terms hereof, Agent and Borrower agree and
stipulate that the Revolving Credit Borrowing Base as of the Fourteenth
Amendment Effective Date shall be $17,500,000.”


ARTICLE III
CONDITIONS PRECEDENT


Section 3.01    Conditions Precedent. When all of the following conditions
precedent have been fulfilled to the satisfaction of Lender, this Amendment
shall become effective:


(a)       The representations and warranties contained herein and in each of the
other Loan Documents shall be true and correct as of the date hereof as if made
on the date hereof;
 
(b)          No Default or Event of Default shall have occurred and be
continuing; (c)  Borrower and each Guarantor shall have executed and delivered
this
Amendment and such other documents and agreements as Lender may reasonably
request;


(d)          All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel
in their sole discretion;


(e)          Lender shall have received such other documents, instruments, or
agreements as Lender shall reasonably request in connection with the execution
of this Amendment; and


(f)          Borrower shall pay the legal fees and expenses of Lender's counsel
in connection with the preparation, negotiation, and execution of this
Amendment.

--------------------------------------------------------------------------------

ARTICLE IV
RATIFICATIONS, REPRESENTATIONS, AND WARRANTIES


   Section 4.01    Ratifications by Borrower. The terms and provisions set forth
in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Loan Agreement and, except as expressly modified and
superceded by this Amendment,  the
terms and provisions of the Loan Agreement are ratified and confirmed and shall
continue in full force and effect The Loan Agreement as amended by this
Amendment shall continue to be legal, valid, binding, and enforceable in
accordance with its terms.. Borrower acknowledges and agrees that there are no
claims or offsets against, or defenses or counterclaims to, the terms and
provisions of the Loan Agreement or any Note or the indebtedness, obligations,
and liabilities of Borrower to Lender or the liens and security interests
securing such indebtedness (including without limitation any defenses or offsets
resulting from or arising out of breach of contract or duty, the amounts of
interest charged, collected or received heretofore on any Note or other
indebtedness, or breach of any commitments or promises of any type).


   Section 4.02     Renewal and Extension of Security Interests and Liens. Each
of Borrower and Guarantors hereby renews, affirms, and ratifies all security
interests and liens created and granted by it to secure the indebtedness,
obligations and liabilities of Borrower and Guarantors to Lender. Each of
Borrower and Guarantors agrees that this Amendment shall in no manner affect
01 impair the liens and security interests securing such indebtedness,
obligations, and liabilities, and that such liens and security interests shall
not in any manner be waived, the purposes of this Amendment begin to modify the
Loan Agreement as herein provided, and to carry forward all liens and security
interests securing the indebtedness, obligations and liabilities of Borrower and
Guarantors to Lender, which security interests and liens are acknowledged by
Borrower and Guarantors to be valid and subsisting. Further, Borrower and
Guarantors hereby covenant and agree that Lender may, without the signature of
Borrower, file UCC Financing Statements in any jurisdiction to perfect any
security interest now or hereafter granted to Lender.


    Section 4.03     Representations and Warranties. Borrower represents and
warrants to Lender as follows: (i) the execution, delivery, and performance of
this Amendment and any and all documents, agreements, and instruments executed
and/or delivered in connection herewith
have been authorized by all requisite corporate action on the part of Borrower
and will not violate the Articles of Incorporation or bylaws of Borrower or any
agreement to which Borrower is a party; (ii) the representations and warranties
contained in the Loan Agreement as amended
hereby and in each of such other documents, agreements, and instruments are true
and correct on and as of the date hereof as though made on and as of the date
hereof; (iii) except as disclosed to Lender, no default or Event of Det1mlt
under the Loan Agreement has occurred and is continuing, and (iv) except as
disclosed to Lender, Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement, as amended hereby.

--------------------------------------------------------------------------------

ARTICLE V MISCELLANEOUS


   Section 5.0 I     Survival of Representations and Warranties. All
representations and warranties made in the Loan Agreement or any other
documents, agreements, or instruments executed in connection therewith, shall
survive the execution and delivery of this Amendment, and no investigation by
Lender or any closing shall affect such representations and warranties or the
right of Lender to rely thereon.


   Section 5.02     Reference to Loan Agreement. Each of the Loan Documents and
the Loan Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement as amended hereby, arc hereby amended so that
any reference in such documents, agreements, and instnnnents to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.


    Section 5.03    Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


    Section 5.04     APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN
MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


    Section 5.05    Successors and Assigns.. This Amendment is binding upon and
shall inure to the benefit of the Parties and their respective successors,
assigns, heirs, executors, and legal representatives, except that none of the
Parties other than  Lender may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender..


    Section 5.06     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which, when taken together, shall constitute one and the same
instrument.


    Section 5. 07   Effect of Waiver. No consent or waiver, express or implied,
by Lender to or for any breach of or deviation from any covenant, condition, or
duty by Borrower, shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition, or duty


 Section 5.08     Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

--------------------------------------------------------------------------------

  Section 5.09      Conflicting Provisions. If any provision of the Loan
Agreement as amended hereby conflicts with any provision of any other Loan
Document, the provision in the Loan Agreement shall control


  Section 5.10      RELEASE. FOR AND INCONSIDERATION OF THIS AMENDMENT AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES
LENDER, ITS AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF (I) CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, (II) ANY LOAN, (III) ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING, OR RECEIVING INTEREST IN
EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, (IV) THE EXERCISE OF ANY RIGHTS
AND REMEDIES UNDER THIS AMENDMENT, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (V) THE NEGOTIATION, EXECUTION, OR DELIVERY OF THIS AMENDMENT, THE
LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS.


   Section 5.11      ENTIRE AGREEMENT. THIS AMENDMENT, THE LOAN AGREEMENT AS
AMENDED HEREBY, AND ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED  IN
CONNECTION WITH AND PURSUANT TO THIS AMENDMENT AND THE LOAN AGREEMENT, REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


    Section 5.12     Legal Fees and Expenses. Notwithstanding anything contained
in the loan Agreement, as amended, to the contrary, Borrower shall pay all
costs, fees, and expenses (including legal fees and expenses) incurred by Lender
arising out of or in connection with (i) the Loan Agreement, this Amendment, and
the Loan, (ii) the negotiation, preparation, execution, delivery, and
enforcement of the Loan Agreement, as amended, and (iii) the collection of the
Loan. Borrower hereby authorizes Lender to deduct from Borrower's accounts
maintained with Lender, the amount of any costs, fees, and expenses owed by
Borrower when due..

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
executed as on the day and date first above written.
 
 
LENDER:
 
 
 
THE F&M BANK & TRUST COMPANY, in
 
its capacity as Agent, as a Bank, and as
 
Collateral Agent
 
 
 
 
 
By: /s Wes Webb_______
 
Wcs Webb,
 
Senior Vice President
 
 
 
BORROWER:
 
 
 
TENGASCO, INC., a Delaware corporation
 
 
 
By: /s Michael J. Rugen
 
Michael J. Rugen
 
Chief Executive 0fficer

--------------------------------------------------------------------------------

Acknowledged and Accepted this 24th day of October, 2013, by the following Loan
Parties:
 
TENNESSEE LAND & MINERAL CORPORATION,
A Tennessee Corporation
 
By: /s Michael J. Rugen
Michael J. Rugen
President
 
TFNGASCO PIPELINE CORPORATION,
A Tennessee Corporation
 
By: /s Michael J. Rugen
Michael J. Rugen
President
 
MANUFACTURED METHANE CORPORATION,
A Tennessee Corporation
 
By: /s Michael J. Rugen
Michael J. Rugen
Vice-President

 
 

--------------------------------------------------------------------------------